Citation Nr: 1426395	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for onychomycosis (toenail fungus). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010  rating decision in which the RO denied service connection for onychomycosis (toenail fungus).  In February 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in June 2011. 

In June 2012, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA file reveals that they are duplicative of the evidence in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.

REMAND

The essential contention in this case, to include in sworn hearing testimony, is that, due to extensive marching required of the Veteran as an infantryman, he suffered from onychomycosis during service, and that this condition has continued until the present time.  Review of the Veteran's DD Form 214 corroborates the infantry duty described by the Veteran, as this document reflects that the Veteran's served for three years and seven months as an infantryman.  The record also reflects post-service disability associated with onychomycosis, as reflected on VA clinical records dated in August 2009 and September 2009. 

The service treatment reports (STRs), to include the reports from the August 1988 separation examination and medical history collected at that time, do not reflect any evidence of onychomycosis.  These reports do reflect the removal of the left great toenail in December 1983, but no indication therein that, as claimed by the Veteran in his June 2011 substantive appeal, such was precipitated by onychomycosis, or any other fungal infection.  

The Veteran, again to include in sworn testimony, has explained that the reason for the negative STRs, and the silent medical record after service until August 2009, is that he self-treated the condition during service (both due to the fact he was taught basic medical procedures given the likelihood of a medic not being available in a combat situation and his not wanting to be viewed as insufficiently hardened for combat) and the years thereafter.  He also testified that has only decided to seek the  treatment of others so as to take advantage of advanced ("laser") treatment currently available. 

Thus, the record includes  competent contentions as to  observable symptomatology-namely, a toenail fungus-during and since service, and as to continuity of symptoms, as set forth above.  These assertions are accepted as  credible, given the nature of his documented extensive service as an infantryman, and the relevant in- and post-service clinical evidence of record.  As such, the  Board finds that VA examination to obtain an  opinion as to whether the Veteran has a current onychomycosis disability that is etiologically related to service is necessary in this case in order to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to obtaining the VA examination/opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim, explaining  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization obtain outstanding records of any pertinent private treatment. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim that has been remanded.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for onychomycosis that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, arrange for the Veteran to undergo a podiatry examination. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly indicate whether the Veteran currently has (or, at any time pertinent to this appeal, has had) an onychomycosis disability affecting the toenails of his feet.

If so, the examiner, should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service.  

In rendering the requested opinion, the physician should consider and discuss all pertinent objective and medical evidence (to include documented removal of the left great toenail during service), along with the lay evidence of record, to particularly include the Veteran's assertions as to experiencing a foot fungus of the toe nails during and since service, (which the Board has accepted as credible), as well as his assertions as to the relationship between his foot condition and extensive marching during service.  

All examination findings, along with complete rationale for the conclusions reached-to include citation to any medical authority considered-must be provided. 

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for onychomycosis in light of pertinent evidence, argument submitted by and on behalf of the Veteran, and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



